Exhibit 10.7
 
STOCK OPTION AGREEMENT
 
AGREEMENT, made as of the day of ______, 201__ by and between Mojo Organics,
Inc., a Delaware corporation (“Company”), and ______________ (“Employee”).
 
WHEREAS, pursuant to the terms and conditions of the Company’s 2012 Long-Term
Incentive Equity Plan (“Plan”), the Board of Directors of the Company (“Board”)
authorized the grant to the Employee of an option (“Option”) to purchase an
aggregate of _________ shares of the authorized but unissued common stock of the
Company, $0.001 par value (“Common Stock”), conditioned upon the Employee’s
acceptance thereof upon the terms and conditions set forth in this Agreement and
subject to the terms of the Plan (capitalized terms used herein and not
otherwise defined have the meanings set forth in the Plan); and
 
WHEREAS, the Employee desires to acquire the Option on the terms and conditions
set forth in this Agreement and subject to the terms of the Plan;
 
IT IS AGREED:
 
1.           Grant of Stock Option.  The Company hereby grants to the Employee
the right and option to purchase all or any part of an aggregate of _______
shares of the Common Stock (“Option Shares”) on the terms and conditions set
forth herein and subject to the provisions of the Plan.
 
2.           [Non-]Incentive Stock Option.  The Option represented hereby is
[not] intended to be an Option that qualifies as an “Incentive Stock Option”
under Section 422 of the Internal Revenue Code of 1986, as amended.
 
3.           Exercise Price.  The exercise price (“Exercise Price”) of the
Option is $  per share, subject to adjustment as hereinafter provided.
 
4.           Exercisability.  Subject to the terms and conditions of the Plan
and this Agreement, this Option shall become exercisable ______________ (the
“Exercise Period”).
 
 
 

--------------------------------------------------------------------------------

 
 
5.             Effect of Termination of Employment.
 
5.1.           Termination Due to Death.  If Employee’s employment by the
Company terminates by reason of death, the portion of the Option, if any, that
was exercisable as of the date of death may thereafter be exercised by the legal
representative of the estate or by the legatee of the Employee under the will of
the Employee, for a period of six months from the date of such death or until
the expiration of the Exercise Period, whichever period is shorter.  The portion
of the Option, if any, that was not exercisable as of the date of death shall
immediately terminate upon death.
 
5.2.           Termination Due to Disability.  If Employee’s employment by the
Company terminates by reason of Disability, the portion of the Option, if any,
that was exercisable as of the date of termination of employment may thereafter
be exercised by the Employee or legal representative for a period of six months
from the date of such termination or until the expiration of the Exercise
Period, whichever period is shorter.  The portion of the Option, if any, that
was not exercisable as of the date of disability shall immediately terminate
upon disability.
 
5.3.           Termination Due to Retirement.  If Employee’s employment by the
Company terminates due to Normal Retirement, then the portion of the Option that
was exercisable as of the date of termination of employment may be exercised for
a period of six months from the date of such termination or until the expiration
of the Exercise Period, whichever is shorter.  The portion of the Option not yet
exercisable on the date of termination of employment shall immediately expire.
 
5.4.           Termination by the Company Without Cause.  If Employee’s
employment is terminated by the Company without cause, then the portion of the
Option which has vested by the date of termination of employment may be
exercised for a period of three months from termination of employment or until
the expiration of the Exercise Period, whichever is shorter.  The portion of the
Option, if any, not yet exercisable on the date of termination of employment
shall immediately expire.
 
 
2

--------------------------------------------------------------------------------

 
 
5.5.           Other Termination.
 
5.5.1.           If Employee’s employment is terminated for any reason other
than (i) death, (ii) Disability, (iii) Normal Retirement, or (iv) without cause
by the Company, the Option shall expire on the date of termination of
employment.
 
5.5.2.           In the event the Employee’s employment is terminated by the
Company for cause, the Board, in its sole discretion, may annul any award
granted hereunder and require the Employee to return to the Company the economic
benefit of any Option Shares purchased hereunder by the Employee within the six
month period prior to the date of termination.  In such event, the Employee
hereby agrees to remit to the Company, in cash, an amount equal to the
difference between the Fair Market Value of the Option Shares on the date of
termination (or the sales price of such Shares if the Option Shares were sold
during such six month period) and the Exercise Price of such Shares.
 
5.6.           Competing With the Company.  If Employee’s employment with the
Company or a Subsidiary is terminated for any reason whatsoever, and within 12
months after the date thereof such Employee either (i) accepts employment with
any competitor of, or otherwise engages in competition with, the Company or any
of its Subsidiaries, (ii) solicits any customers or employees of the Company or
any of its Subsidiaries to do business with or render services to the Employee
or any business with which the Employee becomes affiliated or to which the
Employee renders services or (iii) uses or discloses to anyone outside the
Company any confidential information or material of the Company or any of its
Subsidiaries in violation of the Company’s policies or any agreement between the
Employee and the Company or any of its Subsidiaries, the Board, in its sole
discretion, may require such Employee to return to the Company the economic
value of any award that was realized or obtained by such Employee at any time
during the period beginning on the date that is six months prior to the date
such Employee’s employment with the Company is terminated.  In such event,
Employee agrees to remit the economic value to the Company in accordance with
Section 5.5.2.
 
 
3

--------------------------------------------------------------------------------

 
 
6.           Withholding Tax.  Not later than the date as of which an amount
first becomes includible in the gross income of the Employee for Federal income
tax purposes with respect to the Option, the Employee shall pay to the Company,
or make arrangements satisfactory to the Board regarding the payment of, any
Federal, state and local taxes of any kind required by law to be withheld or
paid with respect to such amount (“Withholding Tax”).  The obligations of the
Company under the Plan and pursuant to this Agreement shall be conditional upon
such payment or arrangements with the Company and the Company shall, to the
extent permitted by law, have the right to deduct any Withholding Taxes from any
payment of any kind otherwise due to the Employee from the Company.
 
7.           Adjustments.  In the event of any change in the shares of Common
Stock of the Company as a whole occurring as the result of a common stock split,
or reverse split, common stock dividend payable on shares of Common Stock,
combination or exchange of shares, or other extraordinary or unusual event
occurring after the grant of the Option, the Board shall determine, in its sole
discretion, whether such change equitably requires an adjustment in the terms of
this Option or the aggregate number of shares reserved for issuance under the
Plan.  Any such adjustments will be made by the Board, whose determination will
be final, binding and conclusive.
 
8.           Method of Exercise.
 
8.1.           Notice to the Company.  The Option shall be exercised in whole or
in part by written notice in substantially the form attached hereto as Exhibit A
directed to the Company at its principal place of business accompanied by full
payment as hereinafter provided of the exercise price for the number of Option
Shares specified in the notice and of the Withholding Taxes, if any.
 
8.2.           Delivery of Option Shares.  The Company shall deliver a
certificate for the Option Shares to the Employee as soon as practicable after
payment therefor.
 
8.3.           Payment of Purchase Price.
 
8.3.1.           Cash Payment.  The Employee shall make cash payments by wire
transfer, certified or bank check or personal check, in each case payable to the
order of the Company; the Company shall not be required to deliver certificates
for Option Shares until the Company has confirmed the receipt of good and
available funds in payment of the purchase price thereof.
 
 
4

--------------------------------------------------------------------------------

 
 
8.3.2.           Cashless Payment.  Provided that prior approval of the Company
has been obtained, the Employee may use Common Stock of the Company owned by him
or her to pay the purchase price for the Option Shares by delivery of stock
certificates in negotiable form which are effective to transfer good and valid
title thereto to the Company, free of any liens or encumbrances.  Shares of
Common Stock used for this purpose shall be valued at the Fair Market Value on
the date of exercise.
 
8.3.3.           Payment of Withholding Tax.  Any required Withholding Tax may
be paid in cash or with Common Stock in accordance with Sections 8.3.1 and
8.3.2.
 
8.3.4.           Exchange Act Compliance.  Notwithstanding the foregoing, the
Company shall have the right to reject payment in the form of Common Stock if in
the opinion of counsel for the Company, (i) it could result in an event of
“recapture” under Section 16(b) of the Securities Exchange Act of 1934; (ii)
such shares of Common Stock may not be sold or transferred to the Company; or
(iii) such transfer could create legal difficulties for the Company.
 
9.           Transfer.  Except as may be set forth in the next sentence of this
Section or in the Agreement, the Stock Option shall not be transferable by the
Employee other than by will or by the laws of descent and distribution, and the
Option shall be exercisable, during the Employee’s lifetime, only by the
Employee (or, to the extent of legal incapacity or incompetency, the Employee’s
guardian or legal representative).
 
10.          Company Representations.  The Company hereby represents and
warrants to the Employee that:
 
(i)    the Company, by appropriate and all required action, is duly authorized
to enter into this Agreement and consummate all of the transactions contemplated
hereunder; and
 
(ii)    the Option Shares, when issued and delivered by the Company to the
Employee in accordance with the terms and conditions hereof, will be duly and
validly issued and fully paid and non-assessable.
 
 
5

--------------------------------------------------------------------------------

 
 
11.           Employee Representations.  The Employee hereby represents and
warrants to the Company that:
 
(i)           he or she is acquiring the Option and shall acquire the Option
Shares for his own account and not with a view towards the distribution thereof;
 
(ii)           he or she has received a copy of the Plan as in effect as of the
date of this Agreement;
 
(iii)           he or she has received a copy of all reports and documents
required to be filed by the Company with the Securities and Exchange Commission
pursuant to the Exchange Act, within the last 24 months and all reports issued
by the Company to its stockholders;
 
(iv)           he or she understands that he or she is subject to the Company’s
Insider Trading Policy and has received a copy of such policy as of the date of
this Agreement;
 
(v)           he or she understands that he or she must bear the economic risk
of the investment in the Option Shares, which cannot be sold by him or her
unless they are registered under the Securities Act of 1933 (“1933 Act”) or an
exemption therefrom is available thereunder and that the Company is under no
obligation to register the Option Shares for sale under the 1933 Act;
 
(vi)           in his or her position with the Company, he or she has had both
the opportunity to ask questions and receive answers from the officers and
directors of the Company and all persons acting on its behalf concerning the
terms and conditions of the offer made hereunder and to obtain any additional
information to the extent the Company possesses or may possess such information
or can acquire it without unreasonable effort or expense necessary to verify the
accuracy of the information obtained pursuant to clause (iii) above;
 
(vii)           he or she is aware that the Company shall place stop transfer
orders with its transfer agent against the transfer of the Option Shares in the
absence of registration under the 1933 Act or an exemption therefrom as provided
herein; and
 
 
6

--------------------------------------------------------------------------------

 
 
(viii)           if, at the time of issuance of the Option Shares, the issuance
of such shares have not been registered under the 1933 Act, the certificates
evidencing the Option Shares shall bear the following legends:
 
“The shares represented by this certificate have been acquired for investment
and have not been registered under the Securities Act of 1933.  The shares may
not be sold or transferred in the absence of such registration or an exemption
therefrom under said Act.”
 
“The shares represented by this certificate have been acquired pursuant to a
Stock Option Agreement dated as of___, 201 , a copy of which is on file with the
Company, and may not be transferred, pledged or disposed of except in accordance
with the terms and conditions thereof."
 
12.           Restriction on Transfer of Option Shares.  Anything in this
Agreement to the contrary notwithstanding, the Employee hereby agrees that he or
she shall not sell, transfer by any means or otherwise dispose of the Option
Shares acquired by him or her without registration under the 1933 Act, or in the
event that they are not so registered, unless (i) an exemption from the 1933 Act
registration requirements is available thereunder, (ii) the Employee has
furnished the Company with notice of such proposed transfer and the Company’s
legal counsel, in its reasonable opinion, shall deem such proposed transfer to
be so exempt, and (iii) such transfer is in compliance with the Company’s
Insider Trading Policy, as in effect at such time.
 
13.           Miscellaneous.
 
13.1.           Notices.  All notices, requests, deliveries, payments, demands
and other communications which are required or permitted to be given under this
Agreement shall be in writing and shall be either delivered personally or sent
by registered or certified mail, or by private courier to the parties at their
respective addresses set forth herein, or to such other address as either party
shall have specified by notice in writing to the other.  Notice shall be deemed
duly given hereunder when delivered or mailed as provided herein.
 
13.2.           Conflicts with the Plan.  In the event of a conflict between the
provisions of the Plan and the provisions of this Agreement, the provisions of
the Plan shall in all respects be controlling.
 
 
7

--------------------------------------------------------------------------------

 
 
13.3.           Employee and Stockholder Rights.  The Employee shall not have
any of the rights of a stockholder with respect to the Option Shares until such
shares have been issued after the due exercise of the Option.  Nothing contained
in this Agreement shall be deemed to confer upon Employee any right to continued
employment with the Company or any subsidiary thereof, nor shall it interfere in
any way with the right of the Company to terminate Employee in accordance with
the provisions regarding such termination set forth in Employee’s written
employment agreement with the Company, or if there exists no such agreement, to
terminate Employee at will.
 
13.4.           Waiver.  The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other or subsequent breach.
 
13.5.           Entire Agreement.  This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof.  This
Agreement may not be amended except by writing executed by the Employee and the
Company.
 
13.6.           Binding Effect; Successors.  This Agreement shall inure to the
benefit of and be binding upon the parties hereto and, to the extent not
prohibited herein, their respective heirs, successors, assigns and
representatives.  Nothing in this Agreement, expressed or implied, is intended
to confer on any person other than the parties hereto and as provided above,
their respective heirs, successors, assigns and representatives any rights,
remedies, obligations or liabilities.
 
13.7.           Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware (without regard
to choice of law provisions).
 
13.8.           Headings.  The headings contained herein are for the sole
purpose of convenience of reference, and shall not in any way limit or affect
the meaning or interpretation of any of the terms or provisions of this
Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the day
and year first above:


MOJO ORGANICS, INC.
       
By:
   
 
Name:
 
 
Title:
             
EMPLOYEE:
                   

 
 
9

--------------------------------------------------------------------------------

 
 
EXHIBIT A


FORM OF NOTICE OF EXERCISE OF OPTION


_________________________
      DATE


MOJO ORGANICS, INC.
101 Hudson Street 21st Floor
Jersey City, New Jersey
Attention: Chief Executive Officer
 
Re:           Purchase of Option Shares


Gentlemen:


In accordance with my Stock Option Agreement dated as
of                                       with Mojo Organics, Inc. (“Company”), I
hereby irrevocably elect to exercise the right to purchase _________ shares of
the Company’s common stock, par value $0.001 per share (“Common Stock”), which
are being purchased for investment and not for resale.


As payment for my shares, enclosed is (check and complete applicable box[es]):



 
o
a [personal check] [certified check] [bank check] payable to the order of “Mojo
Organics, Inc.” in the sum of $_________;
 
 
    o
confirmation of wire transfer in the amount of $_____________; and/or
        o
with the consent of the Company, a certificate for __________ shares of the
Company’s Common Stock, free and clear of any encumbrances, duly endorsed,
having a Fair Market Value (as such term is defined in the 2012 Long-Term
Incentive Equity Plan) of  $_________.



I hereby represent and warrant to, and agree with, the Company that:
 
(i)    I am acquiring the Option Shares for my own account, for investment, and
not with a view towards the distribution thereof;
 
(ii)   I have received a copy of the Plan and all reports and documents required
to be filed by the Company with the Commission pursuant to the Exchange Act
within the last 24 months and all reports issued by the Company to its
stockholders;
 
(iii)        I understand that I must bear the economic risk of the investment
in the Option Shares, which cannot be sold by me unless they are registered
under the Securities Act of 1933 (“1933 Act”) or an exemption therefrom is
available thereunder and that the Company is under no obligation to register the
Option Shares for sale under the 1933 Act;
 
 
10

--------------------------------------------------------------------------------

 
 
(iv)    I agree that I will not sell, transfer by any means or otherwise dispose
of the Option Shares acquired by me hereby except in accordance with Company’s
policy, if any, regarding the sale and disposition of securities owned by
employees and/or directors of the Company;
 
(v)    in my position with the Company, I have had both the opportunity to ask
questions and receive answers from the officers and directors of the Company and
all persons acting on its behalf concerning the terms and conditions of the
offer made hereunder and to obtain any additional information to the extent the
Company possesses or may possess such information or can acquire it without
unreasonable effort or expense necessary to verify the accuracy of the
information obtained pursuant to clause (ii) above;
 
(vi)    my rights with respect to the Option Shares shall, in all respects, be
subject to the terms and conditions of the Company’s 2012 Long-Term Incentive
Equity Plan and the Agreement.
 
(vii)      I am aware that the Company shall place stop transfer orders with its
transfer agent against the transfer of the Option Shares in the absence of
registration under the 1933 Act or an exemption therefrom as provided herein;
and
 
(viii)      if, at the time of issuance of the Option Shares, the issuance of
such shares have not been registered under the 1933 Act,  the certificates
evidencing the Option Shares shall bear the following legends:
 
“The shares represented by this certificate have been acquired for investment
and have not been registered under the Securities Act of 1933.  The shares may
not be sold or transferred in the absence of such registration or an exemption
therefrom under said Act.”


“The shares represented by this certificate have been acquired pursuant to a
Stock Option Agreement dated as of                                    , a copy
of which is on file with the Company, and may not be transferred, pledged or
disposed of except in accordance with the terms and conditions thereof."


(ix)    I am aware and understand that I may be subject to an Insider Trading
Policy.


Kindly forward to me my certificate at your earliest convenience.


Very truly yours,
               
(Signature)
 
       (Address)
           
(Print Name)
             
(Social Security Number)

 
11

--------------------------------------------------------------------------------
